DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 09/30/2020 is acknowledged.  The traversal is on the ground(s) that there would be a search burden.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification further demonstrated by the instant application being transferred to a different art unit. Also all of the unelected claims were canceled. 
The requirement is still deemed proper and is therefore made FINAL.
Response to Amendment
Claims 1-38 are canceled. Claim 40 is amended and claims 41-58 are new. Claims 39-58 are pending and addressed below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 39-43, 48-50, 52, and 55-57 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mohan et al. U.S. Patent Publication No. 2013/0056009 A1. Mohan et al. is cited in the IDS. 
The applied reference has a common assignee and some common inventors Arun Mohan, Darin Schaffer, and Patrick Medler with the instant application. Based upon the earlier effective U.S. filing date 
Regarding claim 39, Mohan et al. discloses a method of treating Obstructive Sleep Apnea in a patient having a mandible and a tongue (Paragraph 0131, Fig. 16), the method comprising: creating a first opening in said mandible (1102, Paragraph 0131, Fig. 16); creating a second opening in said mandible (1102, Paragraph 0131, Fig. 16); creating a transverse passageway in said tongue (1104, Paragraph 0132, Fig. 16); pulling a sling (sling 710, Paragraphs 0130 and 0133, Figs. 11 and 16) having a first end (first end of 710, Paragraphs 0130 and 0133, Figs. 11 and 16) and a second end (second end of 710, Paragraphs 0130 and 0133, Figs. 11 and 16) through the transverse passageway in said tongue (1114, Paragraph 0137, Fig. 16); pulling the first end of the sling (first end of 710, Paragraphs 0130 and 0133, Figs. 11 and 16) through the first opening in said mandible (1120, Paragraph 0140, Fig. 16); pulling the second end of the sling (second end of 710, Paragraphs 0130 and 0133, Figs. 11 and 16) through the second opening in said mandible (1120, Paragraph 0140, Fig. 16); pulling the first end and the second end of the sling (first and second ends of 710, Paragraphs 0130 and 0133, Figs. 11 and 16) away from said mandible to advance said tongue toward said mandible (1122, Paragraph 0141, Fig. 16); and securing the sling (710) to said mandible (1124, Paragraph 0142, Fig. 16). (Abstract, Figs. 11-11B and 16, Paragraphs 0090-0091 and 0130-0142).
Regarding claim 40, Mohan et al. discloses the method of claim 39, wherein creating the transverse passageway in said tongue (1104, Paragraph 0132, Fig. 16) comprises creating the transverse passageway in said tongue (1104, Paragraph 0132, Fig. 16) using a needle (712a/712b, Paragraphs 0091, 0130, 0132, Figs. 11 and 16) comprising a first handle (handle of 712a, Fig. 11) and a 

    PNG
    media_image1.png
    220
    578
    media_image1.png
    Greyscale


	Regarding claim 42, Mohan et al. discloses the method of claim 40, wherein the first elongate shaft curve (curve of 712a, Fig. 11) extends about (Fig. 11) the first elongate shaft lengthwise axis (elongate shaft longitudinal axis of 712a, Fig. 11) such that a portion (portion of curve of 712a, Fig. 11) of the first elongate shaft curve (curve of 712a, Fig. 11) and the first elongate shaft tapered second end (second end of 712a, Fig. 11) are disposed on a plane (transverse plane, Fig. 11) that extends orthogonal (transverse plane extends orthogonal/perpendicular to the axis, Fig. 11) of the to the first elongate shaft lengthwise axis (elongate shaft longitudinal axis of 712a, Fig. 11). (Fig. 11 and 16, Paragraphs 0130-0132). 

    PNG
    media_image2.png
    154
    573
    media_image2.png
    Greyscale

Regarding claim 43, Mohan et al. discloses the method of claim 40, wherein the first elongate shaft curve (curve of 712a, Fig. 11) extends about the first elongate shaft lengthwise axis (elongate shaft longitudinal axis of 712a, Fig. 11) such that the entire first elongate shaft curve (curve of 712a, Fig. 11) and the first elongate shaft tapered second end (second end of 712a, Fig. 11) are disposed on a plane (transverse plane, Fig. 11) that extends orthogonal (transverse plane extends orthogonal/perpendicular 

    PNG
    media_image2.png
    154
    573
    media_image2.png
    Greyscale

Regarding claim 48, Mohan et al. discloses the method of claim 40, wherein the first elongate shaft notch (notch of 712a, Fig. 11) is disposed between (Fig. 11) the first elongate shaft curve (curve of 712a, Fig. 11) and the first elongate shaft second tapered end (second end of 712a, Fig. 11). (Fig. 11).

    PNG
    media_image1.png
    220
    578
    media_image1.png
    Greyscale

Regarding claim 49, Mohan et al. discloses the method of claim 40, wherein the first elongate shaft angle (angle of 712a, Fig. 11) is about 90 degrees (Fig. 11). (Fig. 11). 
Regarding claim 50, Mohan et al. discloses the method of claim 39, wherein pulling the first end of the sling (first end of 710, Paragraphs 0130 and 0133, Figs. 11 and 16) through the first opening in said mandible (1120, Paragraph 0140, Fig. 16) comprises pulling the first end of the sling (first end of 710, Paragraphs 0130 and 0133, Figs. 11 and 16) through the first opening in said mandible (1120, Paragraph 0140, Fig. 16) using a second needle (712b, Paragraphs 0091, 0130, 0132, Figs. 11 and 16) comprising a second handle (handle of 712b, Fig. 11) and a second elongate shaft (elongate shaft of 

    PNG
    media_image1.png
    220
    578
    media_image1.png
    Greyscale

Regarding claim 52, Mohan et al. discloses the method of claim 39, wherein pulling the second end of the sling (second end of 710, Paragraphs 0130 and 0133, Figs. 11 and 16) through the second opening in said mandible (1102, Paragraph 0131, Fig. 16) comprises pulling the second end of the sling (second end of 710, Paragraphs 0130 and 0133, Figs. 11 and 16) through (1114, Paragraph 0137) the second opening in said mandible (1114, Paragraphs 0136 and 0140, Fig. 16) using a third needle (712, Paragraphs 0013 and 0090) comprising a third handle (handle of 712, Paragraphs 0013 and 0090, Fig. 11) and a third elongate shaft (elongate shaft of 712, Paragraphs 0013 and 0090, Fig. 11), the third 

    PNG
    media_image3.png
    92
    569
    media_image3.png
    Greyscale

Regarding claim 55, Mohan et al. discloses the method of claim 39, wherein securing (1124, Paragraph 0142, Fig. 16) the sling (710) to said mandible (1124, Paragraph 0142, Fig. 16) comprises securing (1124, Paragraph 0142, Fig. 16) the sling (710) to said mandible (1124, Paragraph 0142, Fig. 16) by sealing (Paragraph 0142) the first opening and the second opening (1124, Paragraph 0142, Fig. 16). (Fig. 16, Paragraph 0142). 
Regarding claim 56, Mohan et al. discloses the method of claim 55, wherein securing (1124, Paragraph 0142, Fig. 16) the sling (710) to said mandible (1124, Paragraph 0142, Fig. 16) by sealing (Paragraph 0142) the first opening and the second opening (1124, Paragraph 0142, Fig. 16) comprises 
Regarding claim 57, Mohan et al. discloses a method of treating Obstructive Sleep Apnea, in a patient having a mandible and a tongue (Paragraph 0131, Fig. 16), the method comprising: creating a first opening in said mandible (1102, Paragraph 0131, Fig. 16); creating a second opening in said mandible (1102, Paragraph 0131, Fig. 16); creating a transverse passageway in said tongue (1104, Paragraph 0132, Fig. 16); pulling a sling (sling 710, Paragraphs 0130 and 0133, Figs. 11 and 16) having a first end (first end of 710, Paragraphs 0130 and 0133, Figs. 11 and 16) and a second end (second end of 710, Paragraphs 0130 and 0133, Figs. 11 and 16) through the transverse passageway in said tongue (1114, Paragraph 0137, Fig. 16) using a first needle (712a, Paragraphs 0091, 0130, 0132, Figs. 11 and 16); pulling the first end of the sling (first end of 710, Paragraphs 0130 and 0133, Figs. 11 and 16) through the first opening in said mandible (1120, Paragraph 0140, Fig. 16) using a second needle (712b, Paragraphs 0091, 0130, 0132, Figs. 11 and 16); pulling the second end of the sling (second end of 710, Paragraphs 0130 and 0133, Figs. 11 and 16) through the (1114, Paragraph 0137) the second opening in said mandible (1114, Paragraphs 0136 and 0140, Fig. 16) using a third needle (712, Paragraphs 0013 and 0090); pulling the first end and the second end of the sling (first and second ends of 710, Paragraphs 0130 and 0133, Figs. 11 and 16) away from said mandible to advance said tongue toward said mandible (1122, Paragraph 0140, Fig. 16); and securing the sling (710) to said mandible (1124, Paragraph 0142, Fig. 16). (Abstract, Figs. 11-11B and 16, Paragraphs 0013, 0090-0091 and 0130-0142).

    PNG
    media_image1.png
    220
    578
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mohan et al. U.S. Patent Publication No. 2013/0056009 A1. Mohan et al. is cited in the IDS. 
Regarding claim 47, Mohan et al. discloses the method of claim 40, wherein the first elongate shaft curve (curve of 712a, Fig. 11) defines a first elongate shaft outside diameter (outer shaft diameter of 712a, Fig. 11) measured along a plane (transverse plane, Fig. 11) that is orthogonal (transverse plane extends orthogonal/perpendicular to the axis, Fig. 11) to the first elongate shaft lengthwise axis elongate shaft longitudinal axis of 712a, Fig. 11). (Fig. 11 and 16, Paragraphs 0130-0132). 
However, Mohan et al. does not expressly disclose the first elongate shaft outside diameter being between about 0.25 inches and about 4.0 inches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Mohan et al. to have the first elongate shaft outside diameter being between about 0.25 inches and about 4.0 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Mohan et al. would not operate differently with the claimed diameter and since the device is used in the same procedure within the mandible the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39 and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,123,900. Although the claims at issue are not identical, the claims of the instant application are fully contained with the claims of the patent publication see table below. 
16/188,181
39
57
10,123,900
19
19

Allowable Subject Matter
Claim 58 is allowed.
Claims 44-46, 51, and 53-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a method for the treatment of obstructive sleep apnea that includes the combination of recited limitations in claim 58. The art alone or in combination did not teach wherein advancing a third needle having a third notch through the second opening in said mandible engaging the second end of the sling with the third notch pulling the first end of the sling through the first opening in said mandible using the second needle; pulling the second end of the sling through the second opening in said mandible using the third needle; pulling the first end and the second end of the sling away from said mandible to advance said tongue toward said mandible; and securing the sling to; said mandible. The closest prior art of record Mohan et al. (U.S. Patent Publication No. 2013/0056009 A1) does disclose the limitations above and would not be obvious to modify because the first and second needles are pulling on one or both of the first and second devices and/or one or both of the first and second ends of the sling.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771